Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.

This application is in condition for allowance except for the following formal matters: 
Objection to claim 20 as being a duplicate of claim 19.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim Objections
Claims 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 1-3, 6-13, 19 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant amended claim 2 to recite the stretch fabric ring comprises a fabric selected from the group of listed fabrics/materials and the amendment is sufficient to overcome the improper Markush grouping objection.  
Applicant amended claim 1 to overcome the 112(a) for lack of support for subject matter and (b) rejection for lacking the omitted structural relationship of the claimed subject matter.  The 112(a) and (b) rejections are withdrawn.
The amended claims overcome the previous 35 USC 103 rejection over prior art of claims 1-3, 19 and 20 over Nakajima (JP2007062422) and 4, 5 and 6-13 over Nakajima (JP2007062422) in view of He et al (US 20130333512) and Engelstein (US 5287767).  Nakajima fails to teach or suggest the amended claim feature of a fabric that extend 360 degrees and a liner of non-slip material, wherein there is a continuous fabric 
The secondary reference to He fails to teach or suggest a steering wheel cover where the fabric layer is devoid of a non-slip liner for a continuous portion of 5 to 90 degrees of the 360-degree cover.  He teaches a steering wheel cover that the inner collar is made of ethylene-vinyl acetate on one or more spots of the inner collar.  He fails to teach or suggest a steering wheel cover with a fabric layer and an inner non-slip layer, wherein the inner slip layer is continuous except in 5 to 90 degrees of a fabric portion.
The secondary reference to Engelstein fails to teach or suggest a steering wheel cover where the fabric layer is devoid of a non-slip liner for a continuous portion of 5 to 90 degrees of the 360-degree cover.  Engelstein is directed to a steering wheel cover that includes a base panel adapted to be stretched over a steering wheel with a pair of gripper panels on the outside of the panel.  Engelstein differs and does not teach a fabric and an inner liner where there is a lined fabric segment and then fabric only portion, devoid of the liner, that occupies 5 to 90 degrees. 
Other prior art, made of record in this office action, Coley, (US20170120845) is directed to a steering wheel cover that has an elastic member running longitudinally 
The prior art of record fails to teach or suggest a 360 degree steering wheel cover that comprises a fabric and a liner of non-slip material, wherein there is a continuous fabric only portion that is devoid of the liner and the fabric only portion comprising 5 to 90 angular degrees of the 360 degrees of the stretch fabric ring.  The prior art or records fails to teach or suggest, the liner is a non-slip material, which limits stretch, and the fabric only portion allows the steering wheel cover to stretch sufficiently to be mounted on the steering wheel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759